IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           May 13, 2008

                                     No. 07-20884                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


ALEXANDER PERVYSHEV

                                                  Plaintiff - Appellant
v.

INC INTERORIENT NAVIGATION HAMBURG GMBH & CO. KG

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                    for the Southern District of Texas, Houston
                                  4:07-CV-02770


Before STEWART, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Alexander Pervyshev, a Russian citizen, signed an employment contract
in Russia with INC Hamburg, a German corporation. Pervyshev agreed to work
aboard the M/V Candock III, and Hamburg flew Pervyshev to Houston, Texas
to board the ship. Pervyshev was injured while cargo was being unloaded from
the Candock while docked at Barranquilla, Columbia. A Columbian company
was operating the crane offloading the cargo.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 07-20884

     The district court dismissed Pervyshev’s claim on the basis that the court
lacked personal jurisdiction over INC Hamburg. The district court, in its well
stated Order and Judgment dated October 31, 2007, properly concluded that
personal jurisdiction did not exist over INC Hamburg. We AFFIRM.




                                      2